Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	During a telephone conversation with Morey Wildes on 9/22/22 a provisional election was made without traverse to prosecute the invention of a system and method for avoiding mid-air collisions, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL257460 filed on 02/11/2018.

Claims
Claims 1-23 have been elected and are presented in this action.  Claims 24-26 will not be examined in this actions since it is drawn to a non-elected invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: configured to  in claims 2-4, 6-8, 13, and 15 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe Cohen [WO2017/013650, now Cohen], in view of Frasier, et al. [US20020011950, now Frazier].

Claim 1
Cohen discloses a collision avoidance system (CAS) airborne unit for placing onboard an aerial platform classified as having a first priority level [see at least Cohen, 0021, 0048], the CAS airborne unit comprising: 
a navigational module comprising one or a plurality of navigational or positioning sensors, to determine at least current position of the aerial platform [see at least Cohen, 0011 (the positioning sensor is selected from the group of sensors consisting of GPS, GLONASS, Galileo, BeiDou, QZSS, IRNSS, and inertial sensor.)]; 
a communication module to intermittently transmit a localization transmission that includes at least a current location of the aerial platform [see at least Cohen, 0019], and to receive intermittently transmitted localization transmissions from another CAS airborne unit on-board another aerial platform [see at least Cohen, ¶ 0070 (transmission that may be received by other ADATM transceiver units on other platforms located in a nearby flight zone. "Nearby" means that the other platforms are capable of receiving the communications transmitted from that ADATM transceiver unit and transmit communications that would be received by that ADATM transceiver unit.] that is classified as having a second priority level that is lower than the first priority level [see at least Cohen, ¶ 0121 ( C. in an undefined situation, master-slave approach prevails. According to this approach, one of the two platforms is designated as a "master" platform, while the other platform is designated "slave". For example, the platform with the higher ID number may be designated as "master". In other embodiments this designation may be predetermined or otherwise determined The master will have a first priority in determining how to react, and only upon reaction (while keeping transmitting its location transmissions) the other "slave" platform, upon determining how the "master" platform is behaving, will react to the "master" platform maneuver (e.g., if the "master" platform ascends it will descend, and vice versa.)]; 
a processor to calculate, based on the received intermittently transmitted localization transmissions and on a current location, speed and heading of the CAS airborne unit, a collision risk between the aerial platform and the other aerial platform, and designed to reduce the collision risk and to cause [activate] the steering commands [see at least Cohen, ¶ 0056 (configured to issue an emergency alert and generate steering commands to evade the risk of collision. Each platform has its own ADATM transceiver unit, which independently analyzes the flight scenario and reacts in accordance with predetermined set of rules.)]. 
 Cohen does not specifically disclose to generate one or a plurality of steering commands and cause a transmission of one or a plurality of a steering commands to be performed by the other aerial platform, or transmitted by the communication module to the other CAS airborne unit  but does disclose steering commands in general [see at least Cohen ¶ 0056].
Frazier more specifically teaches to generate one or a plurality of steering commands and cause a transmission of one or a plurality of a steering commands to be performed by the other aerial platform, or transmitted by the communication module to the other CAS airborne unit [see at least Frazier, ¶ 0037 (then process steering commands within their own FMS and disseminate steering commands to their element aircraft within their cell. Individual cell aircraft act upon the steering command if they are addressed to do so via their station keeping system digital datalink with the cell leader. It should be noted that every Mode-S message contains a cyclic redundancy check (24-bit error detection code) to prevent erroneous information from being received by the aircraft.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 4
Cohen in combination with Frazier disclose the system of Claim 1. 
Cohen further discloses wherein the processor is configured to adjust a frequency of the intermittently transmitted localization transmission from the communication module [see at least Cohen ¶52 (The communications of the sequence of communications are transmitted continuously or intermittently. In some embodiments of the present invention the heading and speed of that platform is determined from these communications. Each ADATM transceiver unit may determine from its own GPS sensor and received location transmissions from other ADATM transceiver units of other platforms, its own location, heading and speed, as well as the locations, headings and velocities of other platforms in a near-by flight zone. In essence, each ADATM transceiver unit is designed to process the identity and location information retrieved from the received location transmission, and determine its own and other platforms' flight patterns (e.g., anticipated trajectories) and whether its own platform is in a collision course with any of the platforms in the vicinity. Upon determination of a potential collision an alert and an evading action instruction are issued by the ADATM transceiver unit, which are presented to the pilot. In some embodiments of the present invention the evading action instruction overrides the flight controls of the platform and forces it to perform the evading action.)].
Claim 5
Cohen in combination with Frazier disclose the system of Claim 1. 
	Cohen further discloses one or a plurality of navigational or positioning sensors is selected from the group consisting of barometric altimeter, GPS, INS and IMU sensors [see at least Cohen, ¶ 0011 (In some embodiments the positioning sensor is selected from the group of sensors consisting of GPS, GLONASS, Galileo, BeiDou, QZSS, IRNSS, and inertial sensor.)].
	Frazier also teaches  a plurality of navigational or positioning sensors is selected from the group consisting of barometric altimeter, GPS, INS and IMU sensors [see at least Frazier, ¶0041 (FIG. 3 illustrates an exemplary embodiment of the present invention. Although only two aircraft systems are illustrated, it should be clear to those skilled in the art that multiple aircraft will have a similar relationship to that shown between Aircraft No. 1 and No. 2. In formation, the Aircraft No. 1 would represent the MFL. The operation of TCAS and each component shown are well known in the art and need not be described in detail. Certain traffic control system transponders, such as the Mode-S transponder, include unique aircraft identifiers so that each message from a target aircraft can be stamped with the identity of the target aircraft. ADS-B messages are broadcast from the Mode-S transponder 360 at a predetermined interval, e.g., periodically one or two times per second, and contain the aircraft's geographic coordinates (latitude and longitude), magnetic heading, velocity, intended flight path, barometric altitude, and flight identifier, etc., of the respective aircraft. Such ADS-B data set is derived from aircraft's GPS, Inertial Navigation System (INS), and Flight Management System (FMS) (not shown) via a bus interface, e.g., high-speed ARINC 429-bus interface, and provided to the Mode-S transponder 360. ADS-B data received by the TCAS-equipped aircraft is processed and displayed in the cockpit to better enable a flight crew to assess potential conflicts. The TCAS 350 is manipulated by software to receive the Mode-S squitter information and compute the positions of target proximity aircraft. Target range, range rate, relative altitude, altitude rate, and bearing are calculated from this ADS-B data received from the Mode-S transponder to determine whether an aircraft is intruding upon the air space of the TCAS-equipped Aircraft No. 1. In a formation, only the lead aircraft is permitted to respond to any ground interrogations because of the radio frequency interference and inability of FAA Air Traffic Control to decipher multiple returns in a very small area. From an accuracy point of view, the present invention uses GPS/INS data that is broadcast by an intruding aircraft, which permits an exact calculation of position with no more than 10-m error in most cases instead of a relative positional calculation. The relative altitude, altitude rate, range, and relative velocity (range-rate) are all critical to avoiding a collision in the present invention. Other parameters of the target aircraft are accounted for to derive intent and closure rate.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 6
Cohen in combination with Frazier disclose the system of Claim 1. 
Cohen further discloses the processor is configured to transmit a frequency command to the other CAS airborne unit to control frequency of the intermittently transmitted localization transmission of that CAS airborne unit [see at least Cohen, ¶ 0051 (Another main aspect, according to some embodiments of the present invention, relates to an on-board ADATM transceiver unit located on a flying platform, which is designed to communicate with ADATM transceiver units of other platforms. In its most basic form, the ADATM transceiver unit is designed to transmit a sequence of communications that include, each, information on the identity of the platform on which it is located, and its current location. For brevity, the sequence of communications is hereinafter referred to as "location transmission". In some embodiments of the invention, the location transmission may further additional information (e.g. emergency indication, alert level indication, speed vector, heading, speed, altitude, etc., evading maneuver information on an evading maneuver the platform is about to take, etc.)].
Claim 7
Cohen in combination with Frazier disclose the system of Claim 1. 
Cohen further discloses the navigational module is configured to detect speed and heading of the aerial platform [see at least Cohen, ¶ 0006 (The inertial navigation system provides information indicative of a position and a speed of the unmanned aerial vehicle.), 0057 (According to some embodiments of the present invention an algorithm used by ADATM is based upon a set of rules and parameters whose values are predetermined and or expected to be in a predetermined range. The set of parameters may include: rate of closure (e.g., how fast they are closing in), speed, rate of climb (or descend), delay time, distance, radius and height of safety cylinders, (type of platform (manned / unmanned), geometry, type of flight ( e.g., formation or solo, cross over, cross under, head on, tail on, hover, ground taxi, near ground taxi, etc.), dimensions of the dynamic safety cylinder around each platform and the set of parameters to dynamically control these dimension…)].
Claim 8
Cohen in combination with Frazier disclose the system of Claim 1. 
Cohen further discloses the communication module is further configured to receive another response to that transmission request from another CAS airborne unit onboard another aerial platform that is classified as having the same first priority level, wherein the response includes information on a current location of the other CAS airborne unit; and wherein the processor is configured, based on the information of the other response and on a current location, altitude, speed and heading of the CAS airborne unit, to calculate a collision risk or a traffic conflict between the aerial platform and the other aerial platform having the same priority level, and to generate one or a plurality of steering commands to be performed by the aerial platform [see at least Cohen, ¶ 0056 (to issue an emergency alert and generate steering commands to evade the risk of collision.), 0060 (. Different missions may be assigned different priority levels according to predefined preferences. The updates may be communicated to the ADATM transceiver unit at given time or times, for example, before the beginning of a flight.), 0121 (C) in an undefined situation, master-slave approach prevails. According to this approach, one of the two platforms is designated as a "master" platform, while the other platform is designated "slave". For example, the platform with the higher ID number may be designated as "master". In other embodiments this designation may be predetermined or otherwise determined The master will have a first priority in determining how to react, and only upon reaction (while keeping transmitting its location transmissions) the other "slave" platform, upon determining how the "master" platform is behaving, will react to the "master" platform maneuver (e.g., if the "master" platform ascends it will descend, and vice versa.)].
Frazier, more specifically and in more detail, teaches the steering commands [see at least Frazier, ¶ 0037].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 9
Cohen in combination with Frazier disclose the system of Claim 1.  
Cohen further discloses a display for displaying one or a plurality of messages relating to said one steering commands [see at least Cohen, ¶ 0078 (or in the form of a visual signal, displayed on the heads-up display 132 of the pilot (e.g., on the screen of his helmet). In the case of an unmanned platform, the remote pilot who remotely controls the platform is presented with the warning and an evading action instruction 136 on a display of the pilot's computer or hand-held device.), 0134 (e.g., display device such as CRT, LCD, LED etc.) on which one or a plurality user interfaces associated with a program implementing a method according to some embodiments and corresponding data may be presented.)].
Cohen does not specifically teach or a plurality of steering commands [see at least Cohen ¶ 0056] per say but as shown above in general teaches steering commands. 
Frazier, more specifically and in more detail, teaches the steering commands [see at least Frazier, ¶ 0037].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 10
Cohen in combination with Frazier disclose the system of Claim 1. 
Cohen further discloses an audio device for audibly providing one or a plurality of messages relating to said one or a plurality of steering commands [see at least Cohen, Claim 1, ¶ 0014, (The output device may be selected from the group of devices consisting of audio device and video device.), 0082 (using remote-control 222 (with audio/video output device 224).].
Frazier, more specifically and in more detail, teaches the steering commands [see at least Frazier, ¶ 0037].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 11
	Cohen discloses a collision avoidance system (CAS) airborne unit for placing onboard an aerial platform classified as having a first priority level, the CAS airborne unit comprising  [see at least Cohen, 0021, 0048: 
a navigational module comprising one or a plurality of navigational or positional sensors, to determine current location of an aerial platform [see at least Cohen, ¶ 0006, 0008 (positioning sensors), 0024 (The unit may include at least one of a plurality of positioning sensors to sense a current location of a flying platform)]; 
a communication module to intermittently transmit a localization transmission that includes at least a current location of the aerial platform to another CAS airborne unit onboard another aerial platform that is classified as having a second priority level that is higher than the first priority level, and to receive from the other CAS airborne unit a transmission of one or a plurality of a steering commands to be performed on the aerial platform [see at least Cohen, ¶ 0070 (transmission that may be received by other ADATM transceiver units on other platforms located in a nearby flight zone. "Nearby" means that the other platforms are capable of receiving the communications transmitted from that ADATM transceiver unit and transmit communications that would be received by that ADATM transceiver unit.] that is classified as having a second priority level that is lower than the first priority level [see at least Cohen, ¶ 0121 ( C. in an undefined situation, master-slave approach prevails. According to this approach, one of the two platforms is designated as a "master" platform, while the other platform is designated "slave". For example, the platform with the higher ID number may be designated as "master". In other embodiments this designation may be predetermined or otherwise determined The master will have a first priority in determining how to react, and only upon reaction (while keeping transmitting its location transmissions) the other "slave" platform, upon determining how the "master" platform is behaving, will react to the "master" platform maneuver (e.g., if the "master" platform ascends it will descend, and vice versa.)]; and 
a processor to cause said one or a plurality of steering commands to be performed by the aerial platform, or to cause said one or a plurality of steering commands to be presented to a pilot of the aerial platform [see at least Cohen, ¶ 0056 (configured to issue an emergency alert and generate steering commands to evade the risk of collision. Each platform has its own ADATM transceiver unit, which independently analyzes the flight scenario and reacts in accordance with predetermined set of rules.)]. 
Cohen does disclose steering commands [see at least Cohen, ¶ 0056], but is not as specific as Frazier.  
Frazier more specifically teaches a transmission of one or a plurality of a steering commands to be performed on the aerial platform [see at least Frazier, ¶ 0037 (then process steering commands within their own FMS and disseminate steering commands to their element aircraft within their cell. Individual cell aircraft act upon the steering command if they are addressed to do so via their station keeping system digital datalink with the cell leader. It should be noted that every Mode-S message contains a cyclic redundancy check (24-bit error detection code) to prevent erroneous information from being received by the aircraft.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 12
Claim 12 has similar limitations to claim 9, therefore claim 12 is rejected with the same rationale as claim 9.
Claim 13
Cohen in combination with Frazier disclose the system of Claim 11. 
Cohen further discloses configured to cooperate with a CAS ground unit [see at least Cohen, Fig. 1, 2; ¶ 0051, 0052].
Note: It is obvious that the communication is going over multiple platforms which would include a ground unit (example would be the tower at an airport).
Frazier also teaches a ground unit [see at least Frazier, ¶ 0054 (The data collected is Automatic Dependent Surveillance (ADS) data, Station Keeping Equipment (SKE) data, and Traffic Alert and Collision Avoidance System (TCAS) and Mode-S data. ADS data is received from other aircraft within line of sight range of this aircraft as well as from Air Traffic Control (ATC) ground stations. SKE data is received from other aircraft currently in formation with this aircraft. TCAS/Mode-S data is received from other aircraft within line of sight range of this aircraft as well as from ATC ground stations.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 14
Cohen in combination with Frazier disclose the system of Claim 11. 
	Cohen, in general, further discloses a display for displaying messages [see at least Cohen, ¶ 0078 (or in the form of a visual signal, displayed on the heads-up display), 0134].
	Frazier more specifically teaches the CAS ground unit and the CAS airborne unit are separably integrated on a single board [see at least Frazier, ¶ 0006].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].

Claim 15
Cohen in combination with Frazier disclose the system of Claim 11. 
Cohen further discloses in general terms receive a steering transmission [see at least Cohen, ¶0056] but does not specifically disclose CAS ground unit is configured to receive a steering transmission including said one or a plurality of a steering commands and configured to present said one or a plurality of a steering commands to a user.
Frazier more specifically teaches CAS ground unit is configured to receive a steering transmission including said one or a plurality of a steering commands and configured to present said one or a plurality of a steering commands to a user [see at least Frazier, 0017 (The present invention is capable of supporting a flight formation of 250 aircraft through distributed control of multiple aircraft formation cell units. It uses a passive surveillance technique for maintaining formation aircraft position within 500-ft to 100-nm of one another at all Instrument Flight Rules (IFR) altitudes.), 0018, 0050 (Cell unit position and separation information are calculated by the on-board mission computer 410 with the resultant steering commands disseminated to the cell formation leaders via high frequency data link 390. Steering commands are forwarded from the high frequency receive suite to the cell leader's mission computer 410', which in turn, forwards them to the SKE 380'. The mission computer 410 provides aircraft guidance commands to its SKE 380 via bus 385 based on the data received from the TCAS 350. Follower aircraft then execute the cell leader's SKE commands, which may involve a variety of commands such as pitch, roll and thrust to maintain the position in the formation. The system architecture shown in FIG. 5 is illustrated with the IFPCAS Controller, Data Fusion, and Control Laws implemented in the mission computer 410 as software functions or a separate VME processing card. Multi-function Displays (MFDS) 550 could be used as an alternative to the TCAS VSI/TRA display 600 to display the formation CAS information.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 16
Claim 16 has similar limitations to claim 10, therefore claim 16 is rejected with the same rationale as claim 10.
Claim 17
Cohen in combination with Frazier disclose the system of Claim 11. 
	Cohen further discloses the CAS airborne unit is physically but not electrically or electronically coupled the aerial platform [see at least Cohen, ¶0068 (The ADATM transceiver unit 100 may be powered by the power source providing power to other systems on-board the platform, A backup battery 114 may be provided to ensure that the ADATM transceiver unit 100 is operational at all times.)].
	Note: it does not specifically indicate that the unit is not attached to the power source of the platform but does say it may be powered by the platform or a battery which infers that the unit could be a unit [that] is physically but not electrically or electronically coupled the aerial platform. 

Claim 18
Cohen discloses an air collision avoidance method comprising: intermittently transmitting, by each of a first airborne unit onboard a first aerial platform classified as having a first priority level and a second airborne unit onboard a first aerial platform classified as having a second priority level that is lower than the first priority level, a localilzation transmission that includes at least a current location of that aerial platform [see at least Cohen, ¶ 0070 (transmission that may be received by other ADATM transceiver units on other platforms located in a nearby flight zone. "Nearby" means that the other platforms are capable of receiving the communications transmitted from that ADATM transceiver unit and transmit communications that would be received by that ADATM transceiver unit.), ¶ 0121 (in an undefined situation, master-slave approach prevails. According to this approach, one of the two platforms is designated as a "master" platform, while the other platform is designated "slave". For example, the platform with the higher ID number may be designated as "master". In other embodiments this designation may be predetermined or otherwise determined The master will have a first priority in determining how to react, and only upon reaction (while keeping transmitting its location transmissions) the other "slave" platform, upon determining how the "master" platform is behaving, will react to the "master" platform maneuver (e.g., if the "master" platform ascends it will descend, and vice versa).]; 
receiving, by the first airborne unit the intermittently transmitted localization transmissions from the second airborne unit [see at least Cohen, ¶ 0019 (configured to transmit the location transmission is transmitted continuously or intermittently.), 0025, 0058]; 
based on the received intermittently transmitted localization transmissions from the second airborne unit and on a current location, speed and heading of the first airborne unit, calculating a collision risk between the first aerial platform and the second aerial platform [see at least Cohen, ¶ 0056 (configured to issue an emergency alert and generate steering commands to evade the risk of collision. Each platform has its own ADATM transceiver unit, which independently analyzes the flight scenario and reacts in accordance with predetermined set of rules.)]; and 
generating, by the first airborne unit, one or a plurality of steering commands to be performed by the second aerial platform and transmitting said one or a plurality of steering commands to the second airborne unit [see at least Cohen, ¶ 0056 (configured to issue an emergency alert and generate steering commands to evade the risk of collision. Each platform has its own ADATM transceiver unit, which independently analyzes the flight scenario and reacts in accordance with predetermined set of rules.)]. 
Cohen does not specifically disclose or a plurality of steering commands per say but as shown above in general teaches steering commands [see at least Cohen, ¶ 0056]. 
Frazier more specifically teaches generating, by the first airborne unit, one or a plurality of steering commands to be performed by the second aerial platform and transmitting said one or a plurality of steering commands to the second airborne unit [see at least Frazier, ¶ 0037 (then process steering commands within their own FMS and disseminate steering commands to their element aircraft within their cell. Individual cell aircraft act upon the steering command if they are addressed to do so via their station keeping system digital datalink with the cell leader. It should be noted that every Mode-S message contains a cyclic redundancy check (24-bit error detection code) to prevent erroneous information from being received by the aircraft.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].

Claim 19
Cohen in combination with Frazier disclose the method of Claim 18. 
Cohen does not specifically disclose transmitting said one or a plurality of steering commands to the second aerial platform but does teach steering commands [see at least Cohen, ¶ 0056 (configured to issue an emergency alert and generate steering commands to evade the risk of collision. Each platform has its own ADATM transceiver unit, which independently analyzes the flight scenario and reacts in accordance with predetermined set of rules.)].
Cohen does not specifically teach or a plurality of steering commands [see at least Cohen ¶ 0056] per say but as shown above in general teaches steering commands. 
Frazier more specifically teaches steering commands [see at least Frazier, ¶ 0037 (then process steering commands within their own FMS and disseminate steering commands to their element aircraft within their cell. Individual cell aircraft act upon the steering command if they are addressed to do so via their station keeping system digital datalink with the cell leader. It should be noted that every Mode-S message contains a cyclic redundancy check (24-bit error detection code) to prevent erroneous information from being received by the aircraft.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 20
Cohen in combination with Frazier disclose the method of Claim 18. 
	Cohen further discloses performing said one or a plurality of commands on the second aerial platform [see at least Cohen, ¶  0015 (configured to cause overriding of flight controls of the flying platform and to cause the flying platform to perform the evading action), 0052 (Upon determination of a potential collision an alert and an evading action instruction are issued by the ADATM transceiver unit, which are presented to the pilot. In some embodiments of the present invention the evading action instruction overrides the flight controls of the platform and forces it to perform the evading action.)].
Cohen does not specifically teach or a plurality of steering commands [see at least Cohen ¶ 0056] per say but as shown above in general teaches steering commands. 
Frazier, more specifically and in more detail, teaches the steering commands [see at least Frazier, ¶ 0037].
Frazier also teaches said one or a plurality of steering commands on the second aerial platform [see at least Frazier, ¶ 0015 (The TCAS computer receives and processes the broadcast data from the transponder. The TCAS computer is also in communication with a flight mission computer, which receives the broadcast data from the TCAS computer and generates steering commands based on the broadcast data. The present invention includes a high-speed digital communication link that is operatively connected to the mission computer, which is used to transmit the steering commands to one other transponder-equipped aircraft where the steering commands are processed by the other aircraft. The other aircraft uses the steering commands to position itself with respect to the host aircraft. This can be accomplished either with station keeping equipment or automatic flight controllers.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].

Claim 21
Cohen in combination with Frazier disclose the method of Claim 18. 
	Cohen further discloses transmitting said one or a plurality of commands to a ground unit [see at least Cohen, ¶0015, 0041 (There aircraft carry out many tasks and missions, such as, for example, transporting people and transportable objects, airline services, private airplanes, medical evacuations, police patrols, traffic reporters, fire fighters, monitoring and observation, mapping, ground traffic control and others.)].
Cohen does not specifically teach a plurality of steering commands [see at least Cohen ¶ 0056] per say but as shown above in general teaches steering commands. 
	Frazier more specifically teaches a plurality of steering commands [see at least 	
Frazier also teaches communication with a ground unit [see at least Frazier, ¶0054 (ADS data is received from other aircraft within line of sight range of this aircraft as well as from Air Traffic Control (ATC) ground stations. SKE data is received from other aircraft currently in formation with this aircraft. TCAS/Mode-S data is received from other aircraft within line of sight range of this aircraft as well as from ATC ground stations.), 0064 (enhanced escape maneuvers; escape maneuver coordination; and air/ground data link.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].
Claim 22
Cohen in combination with Frazier disclose the method of Claim 18. 
Cohen further discloses automatically operating flight controls of the second aerial platform according to said one or a plurality of commands ¶ 0015 (configured to cause overriding of flight controls of the flying platform and to cause the flying platform to perform the evading action), 0052 (Upon determination of a potential collision an alert and an evading action instruction are issued by the ADATM transceiver unit, which are presented to the pilot. In some embodiments of the present invention the evading action instruction overrides the flight controls of the platform and forces it to perform the evading action.)].
Cohen does not specifically teach or a plurality of steering commands [see at least Cohen ¶ 0056] per say but as shown above in general teaches steering commands. 
Frazier, more specifically and in more detail, teaches the steering commands [see at least Frazier, ¶ 0037].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].

Claim 23
Cohen in combination with Frazier disclose the method of Claim 18. 
Cohen further discloses generating one or a plurality of commands to be performed on the first aerial platform [see at least Cohen, ¶ 0056 (to issue an emergency alert and generate steering commands to evade the risk of collision.), 0060 (. Different missions may be assigned different priority levels according to predefined preferences. The updates may be communicated to the ADATM transceiver unit at given time or times, for example, before the beginning of a flight.), 0121 (C) in an undefined situation, master-slave approach prevails. According to this approach, one of the two platforms is designated as a "master" platform, while the other platform is designated "slave". For example, the platform with the higher ID number may be designated as "master". In other embodiments this designation may be predetermined or otherwise determined The master will have a first priority in determining how to react, and only upon reaction (while keeping transmitting its location transmissions) the other "slave" platform, upon determining how the "master" platform is behaving, will react to the "master" platform maneuver (e.g., if the "master" platform ascends it will descend, and vice versa.)].
Cohen does not specifically teach or a plurality of steering commands [see at least Cohen ¶ 0056] per say but as shown above in general teaches steering commands. 
Frazier, more specifically and in more detail, teaches the steering commands [see at least Frazier, ¶ 0037].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019].


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe Cohen [WO2017/013650, now Cohen], in view of Frasier, et al. [US20020011950, now Frazier], further in view of Rofougaran [US 20080160925, now Rofougaran].
Claim 2
Cohen in combination with Frazier disclose the system of Claim 1. 
Cohen further discloses intermittently transmitted localization transmissions from the other CAS airborne unit  [see at least Cohen, 0019, ¶ 0070 (transmission that may be received by other ADATM transceiver units on other platforms located in a nearby flight zone. "Nearby" means that the other platforms are capable of receiving the communications transmitted from that ADATM transceiver unit and transmit communications that would be received by that ADATM transceiver unit.] 
Nether Cohen or Frazier discloses transmission requests to invoke transmissions.
Rofougaran teaches transmission requests to invoke transmissions [see at least Rofougaran, ¶ 0125 (it should be understood that a collision avoidance system as described in relation to FIG. 19 that includes the transmission of request-to-send and clear-to-send signals may also be implemented.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019], further with the feature of request-to-send signal/transmission taught in Rofougaran [Rofougaran ¶0017 – 0018].

Claim 3
Cohen in combination with Frazier disclose the system of Claim 1. 
	Neither Cohen or Frazier disclose the processor is configured to dictate a transmission frequency for said one or a plurality of transmission requests.
Rofougaran teaches the processor is configured to dictate a transmission frequency for said one or a plurality of transmission requests [see at least Rofougaran, ¶0106 (As another aspect of the present embodiment of the invention, the carrier frequencies may also be assigned dynamically. Such a dynamic assignment may be done by evaluating and detecting existing carrier frequencies and then assigning new and unused carrier frequencies. Such an approach may include, for example, frequency detection reporting amongst the various transceivers to enable the logic for any associated transceiver to determine what frequency to dynamically assign for a pending communication. The considerations associated with making such dynamic frequency assignments includes the power level of the transmission, whether the transmission is with a local intra-device transceiver or with a remote transceiver, and whether the detected signal is from another local intra-device transceiver or from a remote transceiver.)].
Note: It is obvious that if carrier frequencies may be assigned dynamically that this can occur after a request, since in Rofougaran, this action is done consistently at all levels. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  the system and method for autonomous dynamic air traffic management of Cohen [Cohen abstract, summary] with the more advanced abilities to transmit and direct steering commands in an effective manner taught by Frazier [Frazier, abstract, 0013-0019], further with the feature of request-to-send signal/transmission taught in Rofougaran [Rofougaran ¶0017 – 0018].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran   US6262679
A midair collision avoidance system (MCAS) employs an existing design of Traffic Alert and Collision Avoidance System (TCAS) as a module and seamlessly integrates it with a customized tactical module which is capable of providing unique tactical avoidance guidance control and display.

Shi et al.  US 20160093124
The disclosed embodiments relate generally to data recording and analysis systems and more particularly, but not exclusively, to a system and method for recording and analysis of operational data recorded from sensors positioned on moving platforms




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952